This is an action upon the policy of insurance mentioned in case of Theriault v. California Ins. Co. of San Francisco, ante, p. 476, 149 Pac. 719, written to insure the same property covered by the policy in that case. The two cases were consolidated for trial in the district court. Judgment was awarded in favor of respondent against this appellant in the sum of $1,258.23, from which this appeal was prosecuted. By stipulation of counsel the cases were consolidated for the purpose of appeal.
The facts in the two cases are identical, and upon the authority of the said case of Theriault v. California Ins. Co. of San Francisco, supra, the judgment in this case is affirmed. Costs are awarded to respondent.